Exhibit 10.9

 

Memo

 

 

To:                                              Executive Officers

                                                                Capital Corp of
the West/County Bank

 

From:                               Tom Hawker

 

Date:                                   February 14, 2001

 

Subject:                   Additional Benefits

 

 

It is with great pleasure that I inform you of two significant additional
benefits that our Board has approved for the Management Team in recognition of
the Company’s overall performance.  The Board has endeavored to provide our team
with benefits on par with our peers that is greatly appreciated.

 

Effective immediatley, you are covered by a one year severance package in the
case of change of control with that being defined in the same language as your
Salary Continuation Plan.  While we do not expect that to be an issue, it is
gratifying that our Board has been considerate of this potential.

 

We have completed three years of increasing earnings and are poised to add
number four.  The Board and I are pleased to be able to add these additional
benefits for you in recognition of your contributions to our success.

 

 

[j3122ex10d9image002.jpg]

 

--------------------------------------------------------------------------------